Citation Nr: 0527339	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  02-00 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for nummular eczema.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel






INTRODUCTION

The veteran served on active duty from March 1977 to October 
2000.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision in which 
RO granted service connection and assigned an initial 
noncompensable evaluation for nummular eczema, effective 
November 1, 2000.  In October 2001, the veteran filed a 
notice of disagreement (NOD) with the initial rating assigned 
for this disability, and a statement of the case (SOC) was 
issued in November 2001.  The veteran filed a substantive 
appeal in January 2002.  

In March 2003, the Board undertook additional development of 
the claim under the provisions of 38 C.F.R. § 19.9 (2002).  
However, the provisions of 38 C.F.R. § 19.9 essentially 
conferring upon the Board jurisdiction to adjudicate claims 
on the basis of evidence developed by the Board, but not 
reviewed by the RO, were later held to be invalid.  See 
Disabled American Veterans (DAV) v. Secretary of Veterans 
Affairs (Secretary), 327 F.3d 1339 (Fed. Cir. 2003).  Hence, 
after the completion of the previously requested actions, in 
October 2003, the Board remanded the matter to the RO for 
initial consideration of the claim in light of the recently 
developed evidence.  In November 2004, the RO granted an 
initial evaluation of 10 percent for nummular eczema, 
effective November 1, 2000 (as reflected in a December 2004 
supplemental SOC (SSOC)). 

Because the claim on appeal involves a request for a higher 
initial evaluation following the grant of service connection, 
the Board has continued its characterization of this claim in 
light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  
Moreover, although the RO granted a higher initial rating for 
nummular eczema during the pendency of this appeal, inasmuch 
as a higher evaluation is available for this condition, and 
the veteran is presumed to seek the maximum available benefit 
for a disability, the claim for a higher initial rating 
remains viable on appeal.  Id.; AB v. Brown, 6 Vet. App. 35,   
38 (1993).

As a final preliminary matter, the Board notes that in a 
statement received at the RO in May 2003, the veteran 
requested a higher evaluation for his service-connected 
bilateral pes planus and bilateral degenerative joint disease 
of the first metatarsal phalangeal joint, with right bunion 
and bone spur (in excess of the currently assigned 10 percent 
rating).  As the RO has not yet adjudicated the issue of a 
higher rating for this service-connected disability, this 
matter is not properly before the Board; hence, it is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.	Since the November 1, 2000 effective date of the grant of 
service connection, the veteran's nummular eczema has been 
manifested by itching, with no pain, and lesions on the back 
that extend along the dorsal and lumbar area; or, since 
August 30, 2002, an area affected by eczema covering 
approximately 10 percent of the body.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for nummular eczema   have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.31, 4.118, Diagnostic 
Code 7806 (as in effect before and since August 30, 2002); 
38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2004)).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.  

Through the November 2001 SOC, the December 2004 SSOC, the 
RO's letters of January 2002 and March 2004, the veteran and 
his representative have been notified of the legal criteria 
governing the claim, the evidence that has been considered in 
connection with the appeal, and the bases for the denial of 
the claim.  After each, they were given the opportunity to 
respond.  Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support the claim.  

Pursuant to the aforementioned documents, the veteran also 
has been afforded the opportunity to present evidence and 
argument in support of his claim.  In its January 2002 
letter, the RO informed the veteran that it would arrange for 
him to undergo VA examination in connection with his appeal, 
and requested that the veteran submit any additional evidence 
in his possession.  In a March 2004 letter, the RO requested 
that the veteran provide authorization to enable it to obtain 
any outstanding private medical records, and information to 
enable it to obtain any VA treatment records, employment 
records, or records from other Federal agencies, as well as 
requested that the veteran submit any additional evidence in 
his possession.  Through these letters, the Board finds that 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA 
has been met.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) (addressing the duties imposed by          38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).
 
The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  As explained 
above, all of these requirements have been met in the instant 
case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the July 2001 rating action on appeal.  The Board finds that 
the lack of full, pre-adjudication notice in this case does 
not, in any way, prejudice the veteran.  In this regard, the 
Board points out that the Court has also held that an error 
in the adjudicative process is not prejudicial unless it 
"affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board finds that, in 
this case, the delay in issuing the section 5103(a) notice 
was not prejudicial to the veteran because it did not affect 
the essential fairness of the adjudication, in that his claim 
was fully developed and re-adjudicated after notice was 
provided.

As indicated above, the RO issued the November 2001 SOC 
explaining what was needed to substantiate the claim within 
one-month of the veteran's October 2001 NOD of the July 2001 
rating decision on appeal, and the veteran was thereafter 
afforded the opportunity to respond.  Moreover, the veteran 
has been notified of the VCAA duties to notify and assist in 
the RO's letters of January 2002 and March 2004; neither in 
response to these letters, nor at any other point during the 
pendency of this appeal, has the veteran informed the RO of 
the existence of any evidence that has not already been 
obtained.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim being 
decided.  As indicated below, the RO has obtained records 
pertaining to the veteran's recent post-service treatment at 
a military medical facility, specifically, the DeWitt Army 
Community Hospital in Fort Belvoir, Virginia, dated from 
January 2003 to May 2003.  The RO has also arranged for the 
veteran to undergo VA examinations in connection with the 
claim on appeal, the reports of which are of record.  In 
support of his claim, the veteran has submitted a copy of a 
May 2002 treatment record from the dermatology clinic of the 
Walter Reed Army Medical Center, and a June 2002 personal 
statement.  The Board also notes that while the veteran on 
examination in May 2004 reported having undergone treatment 
for his skin condition at the Fort Belvoir Clinic and Walter 
Reed Medical Army Center, he has not identified or provided 
any other outstanding records from either facility in 
addition to those that have already been obtained, 
notwithstanding numerous requests from the RO to identify all 
pertinent treatment records. Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any other existing pertinent 
evidence that needs to be obtained.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998);       Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal. 

II.	Background 

The veteran underwent a VA general medical examination in 
January 2001.  He reported a history since 1991 of nummular 
eczema across his back.  He stated that he had been 
undergoing treatment from a dermatologist.  He complained of 
itching, without pain, and stated that he utilized a 
triamcinolone cream that alleviated his condition to some 
extent.  The veteran also reported that he was working at 
that time as a security officer.  On physical examination, it 
was noted that the veteran had eczema lesions on his back 
that extended along the dorsal and lumbar area, and had a 
darker pigmentation than the rest of the surface of the skin.  
It was further noted that the veteran did not have any scars.  
The examiner diagnosed, inter alia, nummular eczema.   

In its July 2001 rating decision, the RO granted service 
connection and assigned an initial noncompensable evaluation 
for nummular eczema, effective November 1, 2000.

In his October 2001 NOD of the initial evaluation assigned 
for nummular eczema, the veteran stated that he experienced 
exfoliation on the areas of his back and neck, that involved 
itching, scales, and spreading of dry skin.  He indicated 
that he regularly utilized a specific dermatological type 
soap, as well as triamcinolone ointment and lotions, in order 
to help contain the itching.  

A May 2002 treatment report from the dermatology clinic of 
the Walter Reed Army Medical Center notes the veteran's 
history over the past 10 years of a scaly eruption on his 
back, with pruritis controlled through topical medication and 
a topical cleanser.  The assessment was of neurodermatitis.  

On VA examination in May 2004 by a dermatologist, the veteran 
reported a medical history of chronic eczema, atopic 
dermatitis, and possible keratosis pilaris.  He stated that 
he was treating his skin condition with a steroid ointment, 
the name of which he did not then recall, as well as a 
topical lotion, and that he was not taking any systemic 
steroids or other immunosuppressive medications.  He further 
noted that he experienced outbreaks of his eczema 
approximately 4 times per month, and that it would take 2 
days of treatment with medicated cream in order to control an 
outbreak.  The veteran indicated that hot and humid weather 
tended to make his skin condition worse.  He stated that he 
remained employed as a security officer.  Physical 
examination revealed that on the skin of the upper back, 
there were multiple, slightly erythematous and skin-colored 
perifollicular papules.  Similar papules were present along 
the spine at the middle of the back.  Over the sternum there 
was also several fluid-filled perifollicular papules.  The 
examiner stated with regard to a diagnosis, that the multiple 
"juicy" papules over the veteran's body were likely the 
result of follicular eczema, and that approximately 10 
percent of the body was affected by the eczema.     

In a November 2004 decision, the RO granted an initial 10 
percent evaluation for nummular eczema, effective November 1, 
2000.

III.	Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155;   
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving the veteran's disagreement with the 
initial rating assigned at the time a disability is service 
connected.  Where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

When the RO granted service connection nummular eczema, it 
initially assigned a noncompensable rating under the version 
of 38 C.F.R. § 4.118, Diagnostic Code 7806 in effect prior to 
August 30, 2002.  See 38 C.F.R. § 4.31 (the rating schedule 
authorizes the assignment of a zero percent evaluation in 
every instance in which the rating schedule does not provide 
such an evaluation and the requirement for a compensable 
evaluation are not met).  

Effective August 30, 2002, during the pendency of the appeal, 
VA revised portions of the criteria for evaluating skin 
disabilities, to include scars.  See 67 Fed. Reg. 49,596 
(2002), (codified at 38 C.F.R. § 4.118).  As there is no 
indication that the revised criteria are intended to have 
retroactive effect, VA has the duty to adjudicate the claims 
only under the former criteria for any time period prior to 
the effective date of the new rating criteria, and to 
consider the revised criteria for the time period commencing 
on the effective date of the new provisions.  See Wanner v. 
Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 (2000) and 
7-2003 (2003).  The Board points out that, as the RO has 
considered and applied the correct versions of both the 
former and revised criteria in adjudicating the veteran's 
claim, for all relevant time periods during the pendency of 
this appeal (as reflected in the November 2001 SOC, and in 
the December 2004 SSOC), there is no due process bar to the 
Board doing likewise.   
Under the former version of Diagnostic Code 7806, a 10 
percent rating was warranted for eczema with exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  A 30 percent rating was assigned for eczema 
with exudation or itching constant, extensive lesions, or 
marked disfigurement.  A 50 percent rating was assigned for 
eczema with ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or that was 
exceptionally repugnant.    

Under the revised version of Diagnostic Code 7806, dermatitis 
or eczema is rated as a 10 percent disabling where at least 5 
percent but less than 20 percent of the entire body is 
affected, or at least 5 percent but less than 20 percent of 
exposed areas are affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs is 
required for a total duration of less than six weeks during a 
twelve-month period.  A 30 percent rating is warranted where 
20 to 40 percent of the entire body or 20 to 40 percent of 
exposed areas are affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of six weeks or more, but not 
constantly, during a twelve-month period.  A 60 percent 
rating is assigned when more than 40 percent of the entire 
body or more than 40 percent of exposed areas are affected, 
or; constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
during a twelve-month period.  

Alternatively, under the revised criteria, dermatitis or 
eczema may be rated as disfigurement of the head, face, or 
neck (Diagnostic Code 7800) or as scars (Diagnostic Codes 
7801, 7802, 7803, 7804 or 7805) depending upon the 
predominant disability.  

Considering the competent evidence in light of the criteria 
noted above, the Board finds that since the November 1, 2000 
effective date of the grant of service connection, the 
criteria for an initial evaluation in excess of 10 percent 
for nummular eczema have not been met under either the former 
or revised criteria.

With regard to the time period for which the former criteria 
are applicable (prior to the August 30, 2002 change in 
regulation), the Board notes that on VA examination in 
January 2001, the veteran complained of itching, with no 
pain.  He used a topical cream in order to help alleviate his 
skin condition.  Examination of the skin revealed eczema 
lesions on the back that extended along the dorsal and lumbar 
area.  Also, in May 2002 a private physician noted an 
assessment of neurodermatitis.  The above findings are 
consistent with the currently assigned 10 percent evaluation 
for eczema with exfoliation, exudation, or itching, involving 
an exposed surface or extensive area.  However, the evidence 
does not warrant assignment of at least the next higher 30 
percent evaluation, in the absence of any findings that the 
veteran has constant itching or exudation, extensive lesions, 
or marked disfigurement.  It logically follows that there is 
likewise no basis for assignment of the maximum available 50 
percent evaluation for eczema.  Thus, an initial evaluation 
in excess of 10 percent for nummular eczema is not warranted 
under the former rating criteria.   

For the time period during which the revised criteria are 
applicable (since August 2002), the report of the May 2004 
examination reflects that the veteran had multiple slightly 
erythematous and skin-colored perifollicular papules on the 
skin of the upper back, and along the spine at the middle of 
the back.  There were several fluid-filled papules over the 
sternum.  The VA examiner estimated that approximately 10 
percent of the veteran's body was affected by eczema.  It was 
also noted that the veteran used a steroid ointment to treat 
his skin condition, but that he was not then taking any 
systemic steroids or other immunosuppressive medications.  
The Board points out that prior to the date of the May 2004 
examination, the veteran specifically reported (as recently 
as October 2001) using triamcinolone ointment, a 
corticosteroid, to control his eczema; however, even assuming 
that such course of treatment continued during the post-
August 2002 period for which the revised criteria are 
applicable, this medication has been administered topically 
and has not been shown to involve any systemic therapy. 

Based on these findings, a higher evaluation of 30 percent is 
not warranted under the revised criteria, as the veteran's 
skin condition affects significantly less than 20 percent of 
the entire body, or of exposed areas (as indicated by the 
examiner's estimate of 10 percent bodily coverage based on 
study of the exposed skin surface), and the veteran also has 
not been shown to have undergone any systemic therapy such as 
corticosteroids or other immunosuppressive drugs for 
treatment of his skin disorder.  Inasmuch as the criteria for 
the next higher, 30 percent, rating are not met, it logically 
follows that the criteria for the maximum 60 percent rating 
under the revised version of Diagnostic Code 7806 are 
similarly not met.  

The Board also points out that given the January 2001 
examiner's finding regarding the absence of any scars, as 
well as the absence of any complaints or objective findings 
regarding disfigurement (of the head, face or neck) or 
scarring, the predominant disability for rating purposes is 
clearly the veteran's eczema; thus, the record does not 
present any basis for consideration of the specific rating 
provisions for disfigurement (Diagnostic Code 7800) or scars 
(Diagnostic Codes 7801, 7802, 7803, 7804 or 7805).
    
Hence, no more than the currently assigned initial evaluation 
of 10 percent for nummular eczema is warranted pursuant to 
the revised criteria.

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that the veteran's 
nummular eczema has, at any point since the effective date of 
the grant of service connection, reflected so exceptional or 
so unusual a disability picture as to warrant the assignment 
of any higher evaluation on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1) (cited to in the November 2001 SOC).  
In this regard, the Board notes that the disability is not 
objectively shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned rating).  On 
VA examination as recently as 2004, the veteran stated that 
he has remained employed as a security officer, and there is 
also no indication that his ability to carry out occupational 
responsibilities is limited to any degree by his skin 
condition.  The veteran's service-connected nummular eczema 
has also not been shown to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of any of the factors outlined above, the 
criteria for invoking the procedures set forth in       38 
C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).    

For all the foregoing reasons, the Board must conclude that 
staged rating, pursuant to Fenderson, is not warranted, and 
that the claim for an initial evaluation in excess of 10 
percent for nummular eczema must be denied.  In reaching this 
conclusion, the Board has considered the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

An initial evaluation in excess of 10 percent for nummular 
eczema is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


